—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered December 14, 1989, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 5 to 10 years, unanimously affirmed.
Since the identification was not police-arranged, suppression was properly denied (People v Gissendanner, 48 NY2d 543, 552).
We find nothing in the record to indicate that defendant was "compelled” to conduct jury selection prior to the Wade hearing. Moreover, any irregularity under CPL 710.40 (3) was waived by defendant’s failure to object (People v Melendez, 141 AD2d 860, lv denied 73 NY2d 788). Concur — Carro, J. P., Ellerin, Kupferman and Ross, JJ.